Citation Nr: 0717098	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-29 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
1997, for the grant of service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
10 percent for the PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1973.

In a March 2001 decision, the Board of Veterans' Appeals 
(Board) reopened the veteran's claim for service connection 
for PTSD and remanded this claim to the RO for further 
development and readjudication on the underlying merits (de 
novo).  In a February 2003 decision on remand, the RO granted 
service connection for PTSD and assigned an initial 10 
percent disability rating retroactively effective from March 
25, 1997.  The veteran appealed, requesting a higher initial 
rating and earlier effective date.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider his claim in this context, 
which includes determining whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

Regrettably, the claim for an initial rating higher than 10 
percent for the PTSD must be further developed before being 
decided on appeal, so the Board is remanding this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part concerning this claim.  The Board, however, will 
go ahead and decide his other claim for an earlier effective 
date.


FINDINGS OF FACT

1.  In a May 1996 decision, the Board denied the veteran's 
claim for service connection for PTSD; he was notified of 
that decision and apprised of his procedural and appellate 
rights, but he did not appeal, so that decision became 
final and binding on him based on the evidence then of 
record.

2.  On March 25, 1997, the veteran filed a petition to reopen 
this claim.

3.  In a March 2001 decision, the Board determined he had 
submitted new and material evidence to reopen this claim; the 
Board then remanded the claim to the RO for further 
development and readjudication on the underlying merits (de 
novo).

4.  In a February 2003 decision, on remand, the RO granted 
the claim for service connection for PTSD and assigned an 
initial 10 percent disability rating retroactively effective 
from March 25, 1997, the date of receipt of the veteran's 
petition to reopen this claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 25, 1997, for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

By virtue of a March 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  He has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

As for the timing of that VCAA notice, records show the RO 
had initially adjudicated the claim (actually, a petition to 
reopen) in September 1997, and had later - apparently after 
reopening the claim, readjudicated it on the underlying 
merits, i.e., on a de novo basis, in June 1999.  Both of 
those decisions were before the VCAA even came into 
existence, in November 2000, and in Pelegrini II the Court 
clarified that in those situations were the RO initially 
adjudicated the claim before the VCAA became law, VA does not 
have to vitiate those earlier decisions and start the whole 
adjudicatory process anew - as if those decisions were never 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  And this has occurred as a result of the 
March 2004 VCAA letter.  Also keep in mind that, after 
providing that letter, the RO went back and readjudicated his 
earlier effective date claim in two supplemental statements 
of the case (SSOCs) that were issued in August 2004.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board is equally mindful that, during the pendency of 
this appeal, on 
March 3, 2006, the Court issued another decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
are: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.

The Court went on to hold in Dingess that, where, however, 
the initially claimed benefit (i.e., service connection) has 
been granted and a disability rating and effective date 
assigned, the initial claim has been more than substantiated 
- indeed, it has been proven, in turn meaning the § 5103(a) 
notice requirement is no longer applicable because the 
purpose this notice was intended to serve has been fulfilled.  
Id.

But in an even more recent precedent decision, Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court limited this holding in Dingess to cases where service 
connection was granted - and an initial disability rating 
and a effective date assigned - prior to the enactment of 
the VCAA in November 2000.  Where, as here, this did not 
occur until after the enactment of the VCAA, the veteran is 
entitled to pre-decisional notice addressing all elements of 
his claim, including the downstream disability rating and 
effective date elements.  Moreover, if he has not received 
this notice, the question becomes whether this was 
prejudicial.  See, too, Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (indicating that any errors in a 
VCAA notice for any of the elements of that notice are 
presumed to be prejudicial unless rebutted by VA).

Here, there is no downstream element of a claim for an 
earlier effective date (as this claim, itself, is a 
downstream element - indeed, the final element of the 
underlying claim for service connection).  And the SSOCs 
issued in August 2004 apprised the veteran of the 
requirements for obtaining an earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195 (2003) (the VCAA 
requires that VA inform the veteran that evidence of an 
earlier-filed claim, which did not become final and binding, 
is necessary to substantiate a claim for an earlier effective 
date).  So no further notice is required in this case and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384(1993) 
(indicating the Board must explain why it is not prejudicial 
to the veteran to address an issue on appeal that has not 
been addressed by the RO in the first instance).

Pertinent Statutes, Regulations, and Caselaw

If the veteran filed a claim for service connection for the 
condition at issue within one year of his separation from 
service, then his effective date for the grant of 
compensation benefits can be retroactive to the day following 
his discharge.  But if he did not file a claim within one 
year after service, the earliest effective date he can 
receive is when he eventually filed his claim.  And if there 
was a decision denying his claim, which he did not appeal, 
then the earliest effective date that he can receive (if his 
claim is later granted on the basis of new and material 
evidence) is the date of receipt of his petition to reopen 
the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i), 
(r), (q)(1)(ii).

A claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement 
to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).



Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  The informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  38 C.F.R. § 
3.155(a).

The Court has held that failure to consider evidence that may 
be construed as an earlier application or claim - formal or 
informal - which would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court also has held that the Board 
is not required to conjure up issues that were not raised by 
an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Moreover, the Court has also recently issued a decision, Rudd 
v. Nicholson, 20 Vet. App. 296 (2006), providing significant 
new legal precedent with regard to the adjudication of claims 
for an earlier effective date for a VA benefit already 
granted, where there is of record a prior final RO or Board 
decision that considered and denied a claim for that 
identical benefit.  In the absence of an appeal, those prior 
decisions had become final and binding on the veteran by the 
time he filed his earlier effective date claim.  The Court 
indicated that, under the established law, there were only 
two available means by which in pursuing his earlier 
effective date claim the veteran could attempt to overcome 
the finality of those previous decisions - either by 
collaterally attacking and requesting for revision of them 
on the basis of clear and unmistakable error (CUE) or by 
claiming to reopen them based upon new and material evidence.  
But of those two options, since the proper effective date for 
an award based on a claim to reopen cannot be earlier than 
the date that claim was received (under 38 U.S.C. § 5110(a)), 
only a request for revision of the former decisions premised 
on CUE could result in the assignment of an earlier effective 
date.  And in the Rudd case, the veteran had not argued at 
any point that his request for an earlier effective date 
should be construed as a motion to revise based on CUE.  So 
the Court concluded the only remaining possibility was that 
his claim was to be processed as a "freestanding claim" for 
an earlier effective date - but that such a possibility 
would vitiate the rule of finality, as it applied to the 
previous decisions that had denied his claim.  Since this did 
not raise a proper claim for the earlier effective date 
sought, the Court determined there was no basis for 
consideration of the veteran's effective date claim on the 
merits, and that his claim therefore must be dismissed.

In this case at hand, it is significant to note that in a May 
1996 decision the Board denied the veteran's claim for 
service connection for PTSD.  And although notified of that 
decision and apprised of his procedural and appellate rights, 
he did not appeal that decision to the Court.  As grounds for 
assigning an earlier effective date retroactive to 
August/September 1986 when he initially filed his claim, he 
argues that his claim remained pending (stayed open, with no 
break in communication) from that point until it was 
eventually granted.  He also says that, in the interim, 
he responded timely to every request from the RO insofar as 
submitting necessary information and evidence to support his 
claim, that his records may have been tampered with by a 
Board employee in or about 1988, and that it was sometimes 
difficult to obtain supporting evidence, but he still always 
did.

These contentions notwithstanding, even with all that 
occurred, there is simply no indication the veteran appealed 
the Board's May 1996 decision to the Court.  So that decision 
became final and binding on him based on the evidence then 
of record and is not subject to subsequent review except upon 
motion for reconsideration or by showing there was CUE in it.  
See 38 C.F.R. § 20.1100.

There are no specific allegations of CUE in that earlier May 
1996 Board decision, neither has the veteran filed the 
necessary motion to have that prior decision reconsidered.  
Consequently, the earliest effective date he can receive is 
the date of receipt of his petition to reopen this claim on 
the basis of new and material evidence, and that was on March 
25, 1997 - which is the effective date the RO assigned when 
granting his claim.  38 C.F.R. § 3.400(q)(1)(ii) and (r).  
See also Hazan v. Gober, 10 Vet. App. 511, 520 (1997) 
(holding that for effective date purposes, the application 
must be the application on the basis of which the rating was 
awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) 
("The fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).

Although the veteran may have had PTSD prior to receipt of 
his March 1997 claim, as evidenced by him filing an earlier 
claim, the effective date for service connection based on a 
reopened claim cannot be the date of receipt of any claim 
which was previously and finally denied.  Lalonde v. West, 12 
Vet. App. 377 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA").

The facts in this case as to the events after the Board's May 
1996 decision are undisputed.  On March 25, 1997, the RO 
received correspondence from the veteran that was construed 
as a request to reopen his claim for service connection for 
PTSD.  In a March 2001 Board, on appeal, the Board determined 
there was new and material evidence to reopen this claim.  
The Board then remanded this claim to the RO for further 
development and readjudication on the underlying merits (de 
novo).  And in the February 2003 decision, on remand, the RO 
granted service connection for PTSD and assigned an initial 
10 percent disability rating retroactively effective from 
March 25, 1997, the date of receipt of the veteran's petition 
to reopen this claim.  The RO correctly applied 38 C.F.R. § 
3.400(q)(1)(ii) and (r) in assigning this effective date.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, so there is no reasonable doubt to resolve 
in his favor, and his claim must be denied.


ORDER

The claim for an effective date earlier than March 25, 1997, 
for the grant of service connection for PTSD is denied.


REMAND

There are additional treatment records that need to be 
obtained from the local VA Medical Center (VAMC) in 
Pittsburgh, on Highland Drive, before deciding the veteran's 
other claim for a higher initial rating for his PTSD.  He has 
reported receiving ongoing treatment at this VAMC for his 
PTSD.  The most recent treatment record on file is dated in 
2004, so some 3 years ago.  Therefore, the records of his 
more recent evaluation and treatment need to be obtained.  VA 
is required to make reasonable efforts to help him obtain 
these relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).

Also, the veteran last underwent a mental status evaluation 
for his PTSD in August 1998, so about nine years ago, and the 
report of that evaluation does not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of this condition under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.125, 4.130, Diagnostic Code 9411.  To effectively evaluate 
his PTSD, more recent objective characterizations of the 
condition and its associated symptomatology are required.  
Additionally, both he and his representative have argued that 
his PTSD has gotten worse.  So he should be reexamined.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

An additional examination is especially important in this 
particular case because, as mentioned, the veteran timely 
appealed the rating initially assigned for his PTSD, just 
after establishing his entitlement to service connection for 
this condition.  So VA must consider whether his rating 
should be "staged" to compensate him for times since the 
effective date of his award when his PTSD may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

Accordingly, the claim for a higher initial rating for the 
PTSD is REMANDED for the following development and 
consideration:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment.  This includes, but is not 
limited to, records of his ongoing 
treatment for PTSD since 2004 at the 
local VAMC in Pittsburgh on Highland 
Drive.

2.  Schedule the veteran for a VA mental 
status examination to ascertain the 
current severity and manifestations of 
his service-connected PTSD under the 
applicable rating criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  
Conduct all testing and evaluation 
needed to make this determination.  
The claims file must be made available 
to the examiner for a review of the 
veteran's pertinent medical history.  
The examiner should be provided a full 
copy of this remand, and he or she is 
asked to indicate that he or she has 
reviewed the claims file.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected PTSD, as 
opposed to symptoms referable to any 
other condition (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score represents.  
If possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, between 
1997 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD 
- including insofar as whether the 
condition renders him incapable of 
securing and maintaining substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.

3.  Then readjudicate the veteran's 
claim for a higher initial rating for 
his PTSD in light of the additional 
evidence obtained.  If his claim is not 
granted to his satisfaction, send him 
and his representative another SSOC and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


